NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 6/3/2021:
The amendments to claims 5, 11, 20, 25 and 26 are acknowledged and accepted.
The amendment to the specification is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/3/2021.  These drawings are acceptable.

Election/Restrictions
As previously indicated in the non-final office action mailed 4/1/2021, the restriction requirement between species i and ii, set forth in the Office action mailed on 9/4/2020, was withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a method for adjusting an object capable of contactless communication with a reader by active load modulation, the method comprising: providing a reference object structurally and functionally analogous to the object, the reference object comprising a reference antenna and a reference resonant circuit tuned to a reference resonant frequency; determining reference phase shifts within the reference object for different frequencies within a range of frequencies about the reference resonant frequency, the determining making it possible to obtain resultant phase shifts that are zero or equal to pi to within a tolerance between a signal transmitted by the reference antenna of the reference object to a test reader and a signal received from the test reader at a level of the reference antenna; storing, in a memory of the object, an indication linking the reference phase shifts with reference characteristics obtained based on signals uniquely transmitted by the reference object; and performing, by the object, an auto-adjustment of the phase shift within the object based on the stored indication and a characteristic obtained based on a signal uniquely 
With respect to claims 11 and 20, prior art fails to teach or reasonably suggest, either singly or in combination, transmit, at an output of the controller and in the absence of a signal received from a reader, a signal uniquely transmitted by the object at the resonant frequency; determine, at an input of the controller, a characteristic obtained from the signal uniquely transmitted by the object; and perform, by the controller, an adjustment of a phase shift within the object based on the characteristic and an indication stored in the memory, the indication linking values of phase shifts with values of the characteristic, in addition to the other limitations of the claims.
	Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876